EXHIBIT 10.29

1999 EQUITY PLAN
FOR EMPLOYEES OF
ALLIANCE IMAGING, INC. AND SUBSIDIARIES


RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
(EMPLOYEES)
Alliance Imaging, Inc., a Delaware corporation, (the “Company”), pursuant to the
1999 Equity Plan for Employees of Alliance Imaging, Inc. and Subsidiaries, as
amended from time to time (the “Plan”), hereby grants to the individual listed
below (“Employee”), an award of restricted stock units (“Restricted Stock Units”
or “RSUs”) with respect to the number of shares of Stock set forth below (the
“Shares”). This award of Restricted Stock Units is subject to all of the terms
and conditions as set forth herein and in the Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”)
and the Plan, each of which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Restricted Stock Unit Agreement.
Employee:
 
Grant Date:
__________________, 20__
Vesting Commencement Date:
__________________________________
Total Number of RSUs:
 
Vesting Schedule:
The Restricted Stock Units shall vest _________________, subject to Employee’s
continued service with the Company or its Subsidiaries through such date(s).



By Employee’s signature and the Company’s signature below, Employee agrees to be
bound by the terms and conditions of the Plan, the Restricted Stock Unit
Agreement and this Grant Notice. Employee has reviewed the Restricted Stock Unit
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Unit Agreement and the Plan. Employee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Company upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement.
ALLIANCE IMAGING, Inc.:
EMPLOYEE:
By:
 
By:
 
Print Name:
 
Print Name:
 
Title:
 
  
 
Address:
 
Address:
 
 
 
 
 





















--------------------------------------------------------------------------------

EXHIBIT 10.29

EXHIBIT A
TO Restricted Stock UNIT AWARD GRANT NOTICE
Alliance Imaging, Inc. Restricted Stock UNIT AWARD AGREEMENT
(EMPLOYEES)
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
Alliance Imaging, Inc., a Delaware corporation (the “Company”) has granted to
Employee the right to receive the number of Restricted Stock Units under the
1999 Equity Plan for Employees of Alliance Imaging, Inc. and Subsidiaries, as
amended from time to time (the “Plan”), as set forth in the Grant Notice. The
Award is subject to the terms and conditions of the Plan which are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
1.Grant of the RSUs. As set forth in the Grant Notice, the Company hereby grants
the Employee RSUs in exchange for past and future services to the Company
subject to all the terms and conditions in this Agreement, the Grant Notice and
the Plan. However, no Shares shall be issued to the Employee until the time set
forth in Section 4. Prior to actual payment of any Shares, such RSUs will
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.


2.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed to them in the Plan and the Grant Notice.


3.Acceleration of Vesting. In the event of the consummation of an event as
described in Section 12 of the Plan (a “Change in Control”), Employee shall
receive a pro-rata portion of the Shares subject to the Award (rounded down to
the nearest whole number) equal to: (i) 33% of the Shares with respect to any
Change in Control occurring during the first anniversary of the Grant Date, (ii)
66% of the Shares with respect to any Change in Control occurring after the
first and before the second anniversary of the Grant Date, and (iii) 100% of the
Shares with respect to any Change in Control occurring after the second
anniversary of the Grant Date. The right to receive any remaining Shares shall
be forfeited immediately and without any further action by the Company.


4.Issuance of Stock.
(a)    Timing of Distribution. Shares shall be issued to the Employee with
respect to vested RSUs as soon as administratively practicable after such RSUs
vest.
(b)    General. Shares issued pursuant to this Section 4 shall be issued (either
in book-entry form or otherwise) to the Employee or the Employee’s
beneficiaries, as the case may be. No fractional Shares shall be issued under
this Agreement. Unless otherwise determined by the Board of Directors, in the
event Employee ceases to be an Employee, consultant to the Company or member of
the Board of Directors the RSUs shall cease vesting immediately upon such
cessation of service and any unvested RSUs awarded by this Agreement shall be
forfeited.


5.Taxes. Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment to the Company or any of its Subsidiaries
any sums required by federal, state or local tax law to be withheld with respect
to the issuance of the Restricted Stock Units, the distribution of shares of
Stock with respect thereto, or any other taxable event related to the Restricted
Stock Units. The Company may permit the Employee to make such payment in one or
more of the forms specified below:


(a)    by cash or check made payable to the Company;


(b)    by the deduction of such amount from other compensation payable to
Employee;






--------------------------------------------------------------------------------

EXHIBIT 10.29

(c)    in the sole discretion of the Company, by requesting that the Company
withhold a net number of vested Shares otherwise issuable having a then current
Fair Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; or


(d)    in any combination of the foregoing.


In the event Employee fails to provide timely payment of all sums required by
the Company pursuant to this Section 5, the Company shall have the right and
option, but not obligation, to treat such failure as an election by Employee to
satisfy all or any portion of his or her required payment obligation by means of
requesting the Company to withhold vested Shares otherwise issuable in
accordance with clause (c) above. The Company shall not be obligated to deliver
any new certificate representing Shares issuable with respect to the Restricted
Stock Units to Employee or Employee’s legal representative unless and until
Employee or Employee’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable to the taxable income of Employee resulting from the grant of the
Restricted Stock Units, the distribution of the Shares issuable with respect
thereto, or any other taxable event related to the Restricted Stock Units.


6.Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Employee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.


7.Conditions to Issuance of Certificates. Notwithstanding any other provision of
this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions: (A) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Company shall, in its sole and
absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Company shall, in its absolute discretion, determine to be necessary or
advisable and (D) the lapse of any such reasonable period of time following the
date the RSUs vest as the Company may from time to time establish for reasons of
administrative convenience.


8.Award Not Transferable. This grant and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.


9.Not a Contract of Service. Nothing in this Agreement or in the Plan shall
confer upon the Employee any right to continue to serve the Company or any of
its subsidiaries.


10.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


11.Conformity to Securities Laws. The Employee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to




--------------------------------------------------------------------------------

EXHIBIT 10.29

the contrary, the Plan shall be administered, and the Awards are granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
12.Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board of Directors, provided, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely effect the Award in any material way without the prior written
consent of the Employee.


13.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Employee to his address shown in the Company records, and to
the Company at its principal executive office.


14.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Employee and his or her heirs, executors, administrators, successors and
assigns.


15.Compliance in Form and Operation. This Agreement and the Restricted Stock
Units are intended to comply with Section 409A of the Code and the Treasury
Regulations thereunder and shall be interpreted in a manner consistent with that
intention.








